ORDER OF CONTEMPT
A. JAY CRISTOL, Bankruptcy Judge.
THIS CAUSE coming on to be heard on April 28,1988, upon WESTFIELD FINANCIAL CORPORATION’S Emergency Motion for Contempt and/or Ancillary Relief, and the Court having reviewed the pleadings and proceedings herein, having heard argument of counsel and being otherwise fully advised in the premises, and in the exercise of the Court’s duty under Section 105 to protect the bankruptcy system from abuse, FINDS that:
1. VINCENT J. FASANO and MARY DIEDRE FASANO are in civil contempt of this Court. They are possibly in criminal contempt also, but a determination on the issue of criminal contempt must be made at a later hearing.
2. VINCENT J. FASANO, MARY DIE-DRE FASANO and their counsel have abused the bankruptcy system in order to frustrate enforcement of WESTFIELD’S possessory rights to the premises located at 2505 Laguna Terrace, Fort Lauderdale, Florida.
Upon the above findings, it is ORDERED:
*6401. VINCENT J. FASANO and MARY DIEDRE FASANO shall withdraw all bankruptcy proceedings filed in any United States District Court anywhere, immediately.
2. VINCENT J. FASANO and MARY DIEDRE FASANO shall vacate the premises located at 2505 Laguna Terrace, Fort Lauderdale, Florida by noon, Wednesday, May 4, 1988. Mr. and Mrs. FASANO shall vacate in a careful and cautious manner so as to cause no damage to the subject premises.
3. A status conference shall be held on Thursday, May 5, 1988 at 9:30 A.M. for a report to the Court on the FASANOS compliance with the preceeding two paragraphs of this Order. Both Mr. and Mrs. FASA-NO, and their counsel shall appear at the time of this status conference.
4. If Mr. and Mrs. FASANO have not vacated the premises at the time of the status conference, they will be taken into custody and incarcerated for a period of time to be determined.
5. Mr. and Mrs. FASANOS’ counsel shall remedy any steps he has taken on their behalf in the Southern District of Florida to prevent or delay enforcement of WESTFIELD’s possessory rights to the subject premises. If counsel fails to remedy these steps by Friday, May 6,1988, said counsel, shall be taken into custody and incarcerated for a period of time to be determined.
6. The Court reserves jurisdiction to determine the issue of whether Mr. and Mrs. FASANO are in criminal contempt of this Court.